USCA11 Case: 20-13244    Date Filed: 05/26/2022   Page: 1 of 11




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-13244
                 Non-Argument Calendar
                 ____________________

DEXTER CONRAD JACKSON,
                                            Plaintiff-Appellant,
versus
OFFICER WINFIELD,
ESOHE IDUSUYI,
MICHAEL AGYERI,


                                        Defendants-Appellees.
USCA11 Case: 20-13244          Date Filed: 05/26/2022        Page: 2 of 11




2                        Opinion of the Court                    20-13244

                       ____________________

            Appeal from the United States District Court
               for the Northern District of Georgia
                D.C. Docket No. 1:18-cv-02086-SCJ
                     ____________________

Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
PER CURIAM:
       Dexter Jackson appeals the district court’s grant of summary
judgment to Michael Agyeri on his 42 U.S.C. § 1983 claim that Agy-
eri, while working as a physician assistant at the Fulton County Jail,
acted with deliberate indifference to his serious medical needs, in
violation of the Fourteenth Amendment. Because the evidence
does not support a finding that Agyei recklessly disregarded a sub-
stantial risk of serious harm to Jackson, we affirm.
                                     I.
      On May 25, 2016, while present for a hearing at the Fulton
County Courthouse, Jackson was struck in the back of the head and
knocked unconscious by a jail officer after he asked to use the rest-
room.1 When he came to, his head was “spinning” and an EMT
was taking his vitals.


1 Except where noted, we present the evidence in the light most favorable to
Jackson, the nonmoving party at summary judgment. Mann v. Taser Int’l,
Inc., 588 F.3d 1291, 1303 (11th Cir. 2009).
USCA11 Case: 20-13244       Date Filed: 05/26/2022     Page: 3 of 11




20-13244               Opinion of the Court                        3

        Later that day at the Fulton County Jail, Jackson began vom-
iting and was taken to see Agyei at the medical clinic at approxi-
mately 1:30 a.m. Jackson testified that he told Agyei he had been
hit in the back of the head, he was in pain and his head was spin-
ning, and he could not stop vomiting. Agyei did a cursory exami-
nation of Jackson’s head and said he did not see any cuts or bruises.
When Jackson mentioned he was “hit by an officer,” Agyei “cut
everything short and just sent [him] back to [his] cell” without
providing any pain or nausea medication.
        Approximately 12 hours later, Jackson was brought back to
the jail’s medical clinic due to persistent dizziness and vomiting. A
nurse practitioner examined him and then ordered transport to
Grady Hospital. A CT scan showed a small focus of scalp swelling
in the left back of Jackson’s head. He was diagnosed with blunt
head injury and dizziness and possibly benign positional vertigo.
Jackson returned to the jail and was prescribed pain and nausea
medication as needed.
       Agyei’s testimony differed from Jackson’s in several re-
spects. Agyei testified that Jackson complained of headache, dizzi-
ness, and nausea, but not of vomiting. Agyei also stated that he
conducted a thorough physical examination of Jackson, including
his head, lungs, heart, eyes, reflexes, and neurologic functions,
which were normal. He then ordered to have Jackson housed in
the infirmary clinic until the morning for observation by nurses.
He did not have any further involvement in treating Jackson.
USCA11 Case: 20-13244        Date Filed: 05/26/2022     Page: 4 of 11




4                      Opinion of the Court                 20-13244

       Agyei explained that he did not order pain or nausea medi-
cation because, in his medical judgment, “giving a patient with a
head injury these medications can mask the symptoms” and make
it more difficult to accurately assess the severity of the patient’s
condition. In Agyei’s view, it is better to observe the patient for up
to 48 hours, without medication, to “make sure the patient is not
getting progressively worse.”
                                 II.
       Jackson initiated this lawsuit pro se in May 2018 against
three defendants: (a) Agyei; (b) the officer who allegedly assaulted
him; and (c) another member of the jail’s medical staff who treated
Jackson about two months after Agyei. Counsel appeared on Jack-
son’s behalf in September 2018 and filed an amended complaint.
This appeal concerns Jackson’s claim against Agyei only.
       Jackson alleged that Agyei acted with deliberate indifference
to his medical needs when he conducted a cursory examination and
sent Jackson back to his cell after learning that Jackson had been hit
by another officer. As a result of Agyei’s actions, the complaint
alleged, Jackson was left to suffer unnecessarily for 29 hours before
being sent to the hospital.
       Agyei filed a motion for summary judgment supported by
expert testimony, among other evidence, which a magistrate judge
recommended granting in a report and recommendation (R&R).
The magistrate judge found that the “only facts in dispute relate to
what symptoms [Jackson] reported to [Agyei], and the nature of
USCA11 Case: 20-13244       Date Filed: 05/26/2022    Page: 5 of 11




20-13244               Opinion of the Court                       5

[Agyei’s] examination of [Jackson].” But it was “undisputed,” in the
magistrate judge’s view, “that even though Agyei did not send
[Jackson] to the hospital he kept him for observation to see if his
symptoms worsened.” As a result, according to the magistrate
judge, Jackson’s claim that Agyei should have immediately sent
him to the hospital or prescribed pain and nausea medication
“simply amount[ed] to a disagreement with the course of treat-
ment and/or a dispute with [Agyei’s] medical judgment, which are
not actionable under § 1983.”
       Jackson submitted objections to the R&R, broadly arguing
that the magistrate judge erred by resolving disputed factual issues
and by giving controlling weight to the expert’s testimony. He
maintained that the denial of pain medication can constitute delib-
erate indifference even if it causes no lasting harm, and that Agyei
made no attempt to treat Jackson’s vomiting because he denied
knowing about it. Notably, Jackson did not object to the magis-
trate judge’s finding that Agyei kept Jackson in observation after
examining him. Indeed, he had admitted that fact in response to
Agyei’s statement of undisputed facts.
       The district court overruled Jackson’s objections and
adopted the R&R’s resolution of the deliberate indifference claim
against Agyei. The court noted that Jackson admitted “that Agyei
kept [Jackson] in the infirmary overnight for observation.” It also
cited Agyei’s testimony that “he did not prescribe medication for
[Jackson’s] headache and nausea because, in Agyei’s judgment, it
would have been more difficult to accurately assess the severity of
USCA11 Case: 20-13244            Date Filed: 05/26/2022        Page: 6 of 11




6                         Opinion of the Court                      20-13244

[Jackson’s] condition, as sometimes medication can mask some of
the symptoms of a head injury.” The court therefore found that
Agyei made judgments based on medical considerations, and that,
whether those judgments were sound or not, the record lacked ev-
idence that he declined to provide medical care he knew Jackson
needed. This appeal followed.
                                     III.
       We review the grant of summary judgment de novo, view-
ing the facts in the light most favorable to Jackson, the nonmoving
party. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir.
2009). To defeat a summary-judgment motion, the plaintiff must
show that there is sufficient evidence for a reasonable jury to return
a verdict in his favor. Chapman v. AI Transp., 229 F.3d 1012, 1023
(11th Cir. 2000) (en banc); see Fed. R. Civ. P. 56(a). In resolving a
summary-judgment motion, courts may not weigh the evidence or
make credibility determinations.2 Strickland v. Norfolk S. Ry. Co.,
692 F.3d 1151, 1154 (11th Cir. 2012).



2 Jackson claims that the district court improperly weighed the evidence at
summary judgment, citing the court’s comment that “the great weight of the
evidence indicates that Plaintiff’s medical treatment was appropriate under the
circumstances.” Any error in that regard is harmless, though, because “on de
novo review of a summary judgment ruling, we may not only affirm on any
ground supported by the record, but may also choose to disregard a district
court’s determination of the facts for summary judgment purposes and deter-
mine those facts ourselves.” Feliciano v. City of Miami Beach, 707 F.3d 1244,
1252 n.5 (11th Cir. 2013) (citation omitted). We have conducted our own
USCA11 Case: 20-13244         Date Filed: 05/26/2022      Page: 7 of 11




20-13244                Opinion of the Court                           7

                                   A.
      Because it appears Jackson was a detainee, not a prisoner, his
claim is governed by the Due Process Clause of the Fourteenth
Amendment. Jackson v. West, 787 F.3d 1345, 1352 (11th Cir. 2015).
Nevertheless, the minimum standard allowed by the Due Process
Clause for pretrial detainees is the same as that allowed by the
Eighth Amendment for prisoners. Id. Our analysis therefore relies
on some Eighth Amendment precedent.
        It is well established that individuals in custody have the
“right to receive medical treatment for illness and injuries.” Cook
ex rel. Estate of Tessier v. Sheriff of Monroe Cnty., 402 F.3d 1092,
1115 (11th Cir. 2005). A detainee can establish a violation of this
right by showing that a jail official displayed “deliberate indiffer-
ence” to his serious medical needs. Id.
       A deliberate-indifference claim has both an objective com-
ponent and a subjective component. Goebert v. Lee Cnty., 510
F.3d 1312, 1326 (11th Cir. 2007). The claim requires an objectively
“serious medical need.” Id. (quotation marks omitted). Agyei con-
cedes that Jackson’s head injury and resulting nausea, vomiting,
and pain, were objectively serious medical needs.
       The plaintiff also must “show the prison official’s: (1) subjec-
tive knowledge of a risk of serious harm; (2) disregard of that risk;


review of the record and independently conclude that summary judgment was
appropriate.
USCA11 Case: 20-13244       Date Filed: 05/26/2022     Page: 8 of 11




8                      Opinion of the Court                20-13244

and (3) by conduct that is more than mere negligence.” Bingham
v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011) (quotation marks
omitted); see Farmer v. Brennan, 511 U.S. 825, 837 (1994) (explain-
ing that the standard of deliberate indifference is consistent with
recklessness in the criminal law). “Conduct that is more than mere
negligence includes: (1) grossly inadequate care; (2) a decision to
take an easier but less efficacious course of treatment; and (3) med-
ical care that is so cursory as to amount to no treatment at all.”
Bingham, 654 F.3d at 1176.
       Not “every claim by a prisoner that he has not received ade-
quate medical treatment states a violation of the Eighth Amend-
ment.” Estelle v. Gamble, 429 U.S. 97, 105 (1976). “Mere incidents
of negligence or malpractice do not rise to the level of constitu-
tional violations,” and a “simple difference in medical opinion be-
tween the prison’s medical staff and the inmate as to the latter’s
diagnosis or course of treatment [fails to] support a claim of cruel
and unusual punishment.” Harris v. Thigpen, 941 F.2d 1495, 1505
(11th Cir. 1991); see Swain v. Junior, 961 F.3d 1276, 1288 (11th Cir.
2020) (“Deliberate indifference is not a constitutionalized version
of common-law negligence.”). Deliberate indifference is “the
equivalent of recklessly disregarding a substantial risk of serious
harm to the inmate.” Cottrell v. Caldwell, 85 F.3d 1480, 1491 (11th
Cir. 1996) (quotation marks omitted).
                                 B.
       Here, no reasonable jury could conclude that Agyei was de-
liberately indifferent to Jackson’s serious medical needs. In the
USCA11 Case: 20-13244        Date Filed: 05/26/2022      Page: 9 of 11




20-13244                Opinion of the Court                         9

light most favorable to Agyei, the evidence shows that Jackson pre-
sented to Agyei at approximately 1:30 a.m. complaining of a head-
ache, nausea, and vomiting due to being hit in the back of the head
by a jail officer. Agyei briefly examined Jackson’s head and did not
see any cuts or bruises. There is no evidence that Agyei missed an
obvious wound. Agyei then ordered that Jackson be housed in the
infirmary clinic overnight until 8 or 9 a.m. for observation.
        That Agyei did not refer Jackson for further evaluation or
prescribe medication for pain and nausea at that time does not
show that he acted with deliberate indifference. As the district
court observed, Agyei testified that “he did not prescribe medica-
tion for [Jackson’s] headache and nausea because, in Agyei’s judg-
ment, it would have been more difficult to accurately assess the
severity of [Jackson’s] condition, as sometimes medication can
mask some of the symptoms of a head injury.” Jackson does not
offer any evidence to contradict that explanation, which is based
on medical considerations. And “a simple difference in medical
opinion between the prison’s medical staff and the inmate as to the
latter’s diagnosis or course of treatment [fails to] support a claim of
cruel and unusual punishment.” Harris, 941 F.2d at 1505.
       Nor would it be reasonable for a jury to infer that Agyei
recklessly disregarded Jackson’s pain and suffering, given that it is
undisputed he ordered Jackson to be kept under observation
USCA11 Case: 20-13244           Date Filed: 05/26/2022        Page: 10 of 11




10                        Opinion of the Court                      20-13244

through the morning.3 That a nurse practitioner faced with similar
symptoms at a later time sent Jackson to the hospital does not es-
tablish deliberate indifference by Agyei. See Waldrop v. Evans, 871
F.3d 1030, 1033 (11th Cir. 1989) (stating that a “simple difference in
medical opinion” does not constitute deliberate indifference).
       We also do not find it material to the outcome whether Jack-
son informed Agyei of, or whether Agyei otherwise knew about,
Jackson’s vomiting symptoms. Jackson claims that Agyei “could
not have made a medical decision—or any decision—about
whether or how to treat the vomiting.” But Agyei’s testimony
about not providing medication in the early stages of a head injury
was not specific to certain symptoms, but rather related to head
injuries generally. See Agyei Dep. at 28 (“If I have a patient who
presents to me with nausea, vomiting, headache, for the first time,
giving the patient medication can mask the symptoms. So, I’d ra-
ther keep the patient, observe him to make sure he’s okay.”). So it
does not appear that Agyei’s knowledge of the vomiting would
have affected his decisions regarding Jackson’s care. In any case,
that Agyei may have failed to consider Jackson’s vomiting symp-
toms sounds in negligence, not deliberate indifference. It bears


3 We note that, at his deposition, Jackson denied being placed in observation.
Yet despite that denial, he admitted being placed in observation in response to
Agyei’s summary-judgment motion, he did not object to the magistrate
judge’s statement that it was undisputed Agyei “kept [Jackson] for observation
to see if his symptoms worsened,” and he does not raise this issue on appeal.
Any challenge on this point has been waived or abandoned.
USCA11 Case: 20-13244       Date Filed: 05/26/2022    Page: 11 of 11




20-13244               Opinion of the Court                       11

repeating that “[d]eliberate indifference is not a constitutionalized
version of common-law negligence.” Swain, 961 F.3d at 1288.
       For these reasons, Jackson has not demonstrated a genuine
issue of material fact as to whether Agyei was deliberatively indif-
ferent to a substantial risk of serious harm to Jackson. We there-
fore affirm the district court’s grant of summary judgment.
      AFFIRMED.